Citation Nr: 1209964	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-28 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating effective November 7, 2008.

A Travel Board hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his hearing loss in March 2009.  At his January 2012 hearing, he testified that his condition had worsened since that examination.  As the Veteran has asserted that his service-connected disability has worsened since his previous examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In his January 2012 hearing testimony, the Veteran took issue with the previous VA examination.  He stated that his hearing tests were performed in a soundproof room, and the examiner spoke in slow, clear diction.  There was no background noise.  The Veteran argued that these testing conditions do not adequately measure his level of hearing impairment in real-world environments.  

However, the objective testing conducted during the examination is performed according to the requirements of the applicable regulation.  Evaluations of hearing loss are based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000-Hertz.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audiological examination.  The claims file should be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

2.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  Thereafter, the AMC/RO should readjudicate the issue on appeal in light of all pertinent evidence and legal authority including consideration of the provisions of 38 C.F.R. § 3.321(b) (2011).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AMC/RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



